COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-344-CV
JACALYN M. DEANER           
           
           
           
           
APPELLANT
V.
JOSEPH L. PITTERA, JASON NELBERT,       
           
           
        APPELLEES
RICHARD MARCHESE, AND BILL SMART
----------
FROM THE 236TH DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM
OPINION
(1) AND JUDGMENT
----------
The trial court's order of dismissal was entered on June 28, 2002.
Appellant filed her notice of appeal on October 10, 2002. On December 18, 2002,
we notified appellant, in accordance with rule 42.3, that this court may not
have jurisdiction over this appeal because it appears the notice of appeal was
not timely filed. Tex. R. App. P. 42.3. We stated that the appeal would be
dismissed for want of jurisdiction unless appellant or any party desiring to
continue the appeal filed with the court within ten days a response showing
grounds for continuing the appeal.
We received appellant's response on December 30, 2002. In her response,
appellant asserts that she is appealing from the trial court's refusal to hear
her various motions regarding fraud on the court, which she filed on August 15
and 21, 2002 and September 19, 2002. The trial court clerk has confirmed for
this court that there is no written order in the record on these motions.
Because an appeal can only be had from a final judgment or appealable
interlocutory order, it is the opinion of the court that this appeal should be
dismissed for want of jurisdiction, as the only appealable order was entered on
June 28, 2002. See TEX. R. APP.
P. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal.
Appellant shall pay all costs of this appeal, for which let execution
issue.
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT.
[DELIVERED JANUARY 16, 2003]

1. See Tex. R. App. P. 47.4.